   Case 3:17-cv-00609-B Document 35 Filed 11/08/18                  Page 1 of 2 PageID 266


                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TONY AND MII’S, INC.                            §
TONY THANGSONGCHAROEN, and                      §
SOMNUEK THANGSONGCHAROEN                        §    Case No. 3:17-cv-609-B
                                                §
               Plaintiffs,                      §
                                                §
       vs.                                      §
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
               Defendant.                       §

               STIPULATED MOTION FOR SECOND MODIFICATION OF
             SCHEDULING ORDER AND CONTINUANCE OF TRIAL SETTING

       Plaintiffs, Tony and Mii’s, Inc., Tony Thangsongcharoen, and Somnuek

Thangsongcharoen, by and through undersigned counsel, and Defendant, United States of

America, by and through undersigned counsel, hereby jointly move the Court for a modification

of the Scheduling Order [Doc. #25], and for a continuance of the trial, currently set for April 1,

2019. The parties have engaged in written discovery, have exchanged expert reports, have

attended mediation, and are in the process of taking depositions. Given the availability of

witnesses over the next several months, the parties jointly request an extension of the scheduling

order deadlines for approximately sixty (60) days. The parties jointly request extension of the

following dates:

   1) Deadline for Dispositive Motions from January 2, 2019 to March 5, 2019;

   2) Deadline for Completion of Discovery from December 3, 2018 to February 5, 2019;

   3) Deadline for Pretrial Disclosures and Objections from February 15, 2019 to April 15,

       2019;

   4) Deadline for Pretrial Materials from March 18, 2019 to May 20, 2019


                                             Page 1 of 2
   Case 3:17-cv-00609-B Document 35 Filed 11/08/18                  Page 2 of 2 PageID 267



   5) Pretrial Conference from March 29, 2019 to a date convenient for the Court, but after

       May 30, 2019;

   6) Trial Date from April 1, 2019, to a date convenient for the Court, but after June 3, 2019.

       This is the parties’ second request for a modification of the scheduling order, but the first

request for a continuance of the trial date. The parties are not making this request for purposes

of delay, but rather so they can fully take discovery in this matter and accommodate the

scheduling of witness depositions during the holiday season.

Respectfully submitted,


_/s/ Curtis C. Smith________                          /s/ Jason B. Freeman (with permission)
Curtis C. Smith                                       Jason B. Freeman
State Bar No. AZ 026374                               TX Bar # 24069736
Trial Attorney, Tax Division                          Freeman Law, PLLC
U.S. Department of Justice                            2595 Dallas Parkway, Suite 420
717 N. Harwood, Suite 400                             Frisco, Texas 75034
Dallas, Texas 75201                                   Telephone: 214.984.3410
(214) 880-9734                                        Fax: 214.984.3409
(214) 880-9741(fax)                                   Jason@freemanlaw-pllc.com

ATTORNEY FOR UNITED STATES                            ATTORNEY FOR PLAINTIFFS


                                    CERTIFICATE OF SERVICE

       It is hereby certified, that on November 8, 2018, I filed the foregoing using the Clerk’s

ECF system which will serve an electronic copy on the following:

Jason B. Freeman
Freeman Law, PLLC
2595 Dallas Parkway, Suite 420
Frisco, Texas 75034
Jason@freemanlaw-pllc.com

       Counsel for all Plaintiffs

                                               /s/Curtis C. Smith
                                              CURTIS C. SMITH


                                             Page 2 of 2
